Citation Nr: 1706239	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 
 

ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 until April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  The Board previously remanded this matter in March 2014, January 2015 and June 2015.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.  The Board notes that the representative's colleague, PZ, sat in on the hearing as an observer.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  The Board notes this case was subject to a November 4, 2016, Joint Motion for Remand of the Board's February 2016 denial of service connection for a low back disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder he states is due to parachuting while on jump status during active duty service.

In November 2016, CAVC remanded this matter after granting a Joint Motion that indicated that the Board failed to provide adequate statement of reasons or bases for their decision and failed to fulfill their duty to assist.  

In an October 1979 service treatment record, the Veteran suffered a back strain from an injury while parachuting on jump status.  In December 2010, a VA examiner provided a negative nexus opinion between the Veteran's current low back disability and active duty service.  In making this finding, the VA examiner noted that the Veteran returned to jump status after his injury for over 50 to 70 jumps.  The Joint Motion noted, however, that although the Veteran returned to jump status, the VA examiner did not address the cumulative effect of the Veteran's jumps on his claimed spinal disability.  See 38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990.  

The Board denied entitlement to service connection in February 2016 because it found there was no evidence that the back condition manifested in service, or that the Veteran had a continuity of back symptoms after service.  Preliminarily, the Board notes the October 1979 service treatment record which showed that the Veteran had back pain with radiation while on active duty.  In addition, at the March 2013 Board hearing the Veteran testified that he was treated for back pain within three years of leaving service and also self-treated his back pain.  The Veteran's wife also said in a May 2010 statement that the Veteran complained of back pain four to five times per week while on active duty, suggesting a continuity of symptomatology.  The Joint Motion found that the examiners did not address the lay statements.  

Therefore, in accordance with the November 2016 CAVC order, the Board must remand the claim for a new VA examination and opinion which considers the cumulative effect of parachuting while on jump status on his low back disorder; the VA examiner should also consider the Veteran's in-service treatment for a back disorder with his and his wife's lay statement reports of continuity of symptomatology. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2)(2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the cumulative effect of 50 to70 jumps during jump status on the Veteran's low back disorder.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of back pain, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following question:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed back condition had its onset in service or is otherwise related to the Veteran's active duty service, to include the Veteran's reports of sustaining a back injury during a parachuting accident in service in October 1979?

In making this determination, the examiner is asked to address the Veteran's and wife's lay statements in the answer to the above question and consider Veteran's in-service treatment for back pain in October 1979.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


